Exhibit 10.5

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT, dated as of June 5 2002 (the “Agreement”), by and
between Westar Industries, Inc., a Delaware corporation (“Westar”) and
Protection One, Inc. , a Delaware corporation (“POI”).

WHEREAS, Westar owns of record and beneficially 100% of the outstanding capital
stock, no par value (the “Shares”), of Westar Aviation, Inc. (“Westar
Aviation”);

WHEREAS, Westar desires to sell the Shares to POI and POI desires to purchase
such Shares;

WHEREAS, after the aforementioned sale of the Shares, POI will own all of the
issued and outstanding capital stock of the Westar Aviation;

NOW THEREFORE, in consideration of the representations, warranties and
agreements herein contained, and for other good and valuable consideration, the
parties hereto agree as follows:


1.                                       SALE AND TRANSFER

                Westar shall sell the Shares to POI, deliver any and all
certificates representing the Shares to POI and execute a stock power in the
name of POI for each certificate or otherwise properly endorse such certificates
to POI.  Westar shall further cause the name of holder of the Shares to be
transferred on the books of Westar Aviation from its name to the name of POI.


2.                                       PURCHASE PRICE

                POI shall pay to Westar the purchase price of $1,518,672.13 for
the Shares in immediately available funds.


3.                                       REPRESENTATIONS AND WARRANTIES BY
WESTAR

Westar hereby represents and warrants to POI:

 

 

--------------------------------------------------------------------------------


 

(A)           THAT WESTAR IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE WITH FULL POWER AND
AUTHORITY TO CONDUCT ITS BUSINESS;

(B)           THAT WESTAR HAS FULL CORPORATE POWER AND AUTHORITY TO ENTER INTO
AND PERFORM THIS AGREEMENT AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREIN
IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF; AND

(C)           THAT COMPLIANCE WITH THE TERMS AND CONDITIONS HEREOF AND THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT VIOLATE OR CONFLICT WITH ANY PROVISION
OF THE CERTIFICATE OF INCORPORATION OF WESTAR OR RESULT IN THE BREACH OR
TERMINATION OF ANY PROVISION OF OR CONSTITUTE A DEFAULT UNDER ANY AGREEMENT OR
OTHER INSTRUMENT OF WHICH WESTAR IS A PARTY OR BY WHICH ANY OTHER ASSETS OF
WESTAR MAY BE BOUND OR AFFECTED.


4.                                       REPRESENTATIONS AND WARRANTIES BY POI

POI hereby represents and warrants to Westar:

(A)           THAT POI IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE WITH FULL POWER AND
AUTHORITY TO CONDUCT ITS BUSINESS;

(B)           THAT POI HAS FULL CORPORATE POWER AND AUTHORITY TO ENTER INTO AND
PERFORM THIS AGREEMENT AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREIN IN
ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF;

(C)           THAT POI UNDERSTANDS THAT ANY SUBSEQUENT TRANSFER OF THE SHARES IS
SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS AND AGREES TO BE BOUND BY, AND
NOT TO RESELL, PLEDGE OR OTHERWISE TRANSFER THE SHARES EXCEPT IN COMPLIANCE
WITH, SUCH RESTRICTIONS AND CONDITIONS AND THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”); AND

(D)           THAT POI IS NOT ACQUIRING THE SHARES WITH A VIEW TOWARD THE
DISTRIBUTION THEREOF IN A TRANSACTION THAT WOULD VIOLATE THE SECURITIES ACT OR
THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION.


5.                                       TRIGGERING EVENT AND INDEMNITY

(A)           IN THE EVENT (I) WESTERN RESOURCES, INC. (“WESTERN RESOURCES”), A
KANSAS CORPORATION, AND ITS AFFILIATES CEASE TO OWN MORE THAN 50% OF WESTAR’S
VOTING

 

2

--------------------------------------------------------------------------------


 

STOCK AND, AT THE DIRECTION OF POI’S BOARD OF DIRECTORS, POI REQUESTS WESTAR IN
WRITING TO REPURCHASE THE SHARES FROM POI OR (II) WESTAR CEASES TO OWN MORE THAN
50% OF POI’S VOTING STOCK (EACH OF CLAUSE (I) AND (II) BEING A “TRIGGERING
EVENT”), WESTAR AND POI AGREE TO PROMPTLY TAKE SUCH STEPS AS ARE NECESSARY OR
APPROPRIATE TO RESCIND THIS AGREEMENT AB INITIO.

(B)           TO EFFECT SUCH RESCISSION, WESTAR SHALL REPURCHASE THE SHARES FROM
POI AND POI SHALL DELIVER TO WESTAR, AGAINST PAYMENT THEREFOR OF THE AMOUNT
REFERRED TO IN THE NEXT SENTENCE, ANY AND ALL CERTIFICATES REPRESENTING THE
SHARES TO WESTAR AND EXECUTE A STOCK POWER IN THE NAME AT WESTAR FOR EACH
CERTIFICATE OR OTHERWISE PROPERLY ENDORSE SUCH CERTIFICATES TO WESTAR.  WESTAR
SHALL, NO LATER THAN 10 DAYS FROM THE TRIGGERING EVENT, PAY TO POI UPON RECEIPT
OF THE SHARES THE GREATER OF (I) NET BOOK VALUE OF THE SHARES AND (II) THE
PURCHASE PRICE OF $1,518,672.13 PLUS INTEREST ON SUCH AMOUNT AT A PER ANNUM RATE
EQUAL TO LIBOR PLUS 375 BASIS POINTS CALCULATED FROM THE DATE OF THIS AGREEMENT.

(C)           WESTAR AGREES TO INDEMNIFY AND HOLD POI, ITS DIRECTORS AND
OFFICERS HARMLESS AGAINST ANY AND ALL LOSSES, DAMAGES LIABILITIES OR CLAIMS THAT
ARISE OUT OF OR BASED ON POI’S OWNERSHIP OF THE SHARES AND PERFORMANCE UNDER
THIS AGREEMENT.  WESTAR ALSO AGREES TO REIMBURSE POI FOR EXPENSES INCURRED IN
CONNECTION WITH THE RECISSION TRANSACTION CONTEMPLATED BY THIS SECTION 5.


6.                                       ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between the parties hereto
relating to the subject matter hereof. There are no terms, obligations,
covenants, representations, statements or conditions other than those contained
herein or in exhibits or other instruments delivered or to be delivered pursuant
to the terms hereof. No variation or modification of this Agreement nor waiver
of any of the terms and provisions hereof shall be deemed valid unless in
writing and signed by the parties hereto.


7.                                       NO THIRD PARTY BENEFICIARY

Each party hereto intends that this Agreement shall not benefit or create any
right or cause of action in or on behalf of any person other than the parties
hereto.


8.                                       SUCCESSORS AND ASSIGNS

All terms and provisions of this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and the respective successors and assigns;
provided,

 

 

3

--------------------------------------------------------------------------------


 

however, that this Agreement may not be assigned by either party hereto without
the written consent of the other party.

 


9.                                       GOVERNING LAW

The construction, performance, execution and enforcement of this Agreement and
any dispute, whether in contract or tort, of whatsoever nature arising out of or
in connection with this Agreement or performance under it, including any remedy
thereof, shall be governed exclusively by the laws of Delaware.

 

 

4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute and deliver this Agreement on the day and year first
above written.

 

WESTAR INDUSTRIES, INC.

 

 

 

 

 

 

By:

 

   /s/ Paul R. Geist

 

 

Name:  Paul R. Geist

 

 

Title:  President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROTECTION ONE, INC.

 

 

 

 

 

 

By:

 

   /s/ Anthony D. Somma

 

 

Name:  Anthony D. Somma

 

 

Title:  Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------

 